AFFIRM; and Opinion Filed November 18, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01201-CR

                            CHRISTOPHER NJOKU, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 9
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-16684

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                 Opinion by Justice Schenck
       In a single issue on appeal, Christopher Njoku challenges the sufficiency of the evidence

to sustain his conviction for resisting arrest. We affirm the trial court’s judgment. Because all

issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                       BACKGROUND

       During his patrol of a parking lot located at Bachman Station in Dallas, Officer Brent

Thompson of the Dallas Area Rapid Transit Police Department noticed a car that appeared to

have been abandoned. The car was distinctive to the officer because of its expired inspection

sticker and lack of license plates.    Officer Thompson notified his supervisor of the car’s

continued presence in the parking lot and received instructions to wait a week before arranging

for the car to be towed. To ensure the car was not in use by a DART rider during that week,
Officer Thompson used a marker to draw a line under the front driver’s side tire and write the

date on the ground. After a week had passed, he arranged for the car to be towed from the lot.

        Appellant arrived at the parking lot in his taxi after the car was loaded onto a tow truck.

He immediately jumped out of the taxi and began yelling that the car being towed belonged to

him and demanding the car be taken down. Appellant came to a stop directly in front of the tow

truck. Officer Thompson and his partner Officer Craig Roberson informed appellant the car

would not be unloaded and that appellant needed to move to allow the tow truck to leave the lot.

Appellant refused to move and instead became irate and began pointing his finger very close to

Officer Thompson’s chest.       Officer Thompson placed his hands on appellant in order to

physically move him out of the way of the truck. At that point, appellant pushed back against

Thompson.

        Both officers moved to restrain appellant, instructing him he was under arrest for

interfering with public duties and ordering him not to resist arrest. The officers first attempted to

restrain appellant placing him in an arm bar, and when that failed, they performed knee strikes on

him to get him to lie on the ground. Appellant struggled, pulling away from the officers and

pushing away from the ground. The officers sat on appellant’s back and handcuffed his arms

while appellant continued to kick his legs.

        Appellant was charged with resisting arrest, tried before a jury, and found guilty of

resisting arrest. The trial court sentenced appellant to ninety days’ confinement in the county

jail, probated for six months, and further assessed costs and a fine of $500. Appellant timely

filed this appeal.

                                   STANDARD OF REVIEW

        When conducting a legal-sufficiency review, a court must ask whether any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson


                                                –2–
v. Virginia, 443 U.S. 307, 318–19 (1979). In so doing, we assess the evidence in the light most

favorable to the prosecution. Id. This same standard applies equally to circumstantial and direct

evidence. Burden v. State, 55 S.W.3d 608, 613 (Tex. Crim. App. 2001). The jury is the sole

judge of credibility and weight to be attached to the testimony of witnesses. Jackson, 443 U.S. at

319. When the record supports conflicting inferences, we presume that the jury resolved the

conflicts in favor of the verdict, and we defer to that determination. Id.

                                           DISCUSSION

       A person commits the offense of resisting arrest when the person (1) intentionally

prevents or obstructs (2) a peace officer (3) from effecting an arrest, search, or transportation of

the person (4) by using force against the peace officer. TEX. PENAL CODE § 38.03(a) (West

2011). Appellant limits his arguments to the third and fourth elements of the offense, contending

the State failed to prove that appellant used force against Officer Thompson to prevent or

obstruct the arrest, search, or transportation of appellant. The State concedes the record contains

no evidence that appellant used force to resist a search or transportation, but maintains the

evidence is legally sufficient to support appellant’s conviction for resisting arrest.

       A person is arrested when he has been actually placed under restraint or taken into

custody by an officer or person executing a warrant or arrest, or by an officer or person arresting

without a warrant. TEX. CODE CRIM. PROC. ANN. art. 15.22 (West 2014). An “arrest” is

complete when a person’s liberty of movement is successfully restricted or restrained, whether

this is achieved by a peace officer’s physical force or the suspect’s submission to the officer’s

authority. Medford v. State, 13 S.W.3d 769, 773 (Tex. Crim. App. 2000). Furthermore, an arrest

is complete only if a reasonable person in the suspect’s position would have understood the

situation to constitute a restraint on freedom of movement of the degree which the law associates

with formal arrest. Id. An officer’s formal announcement of arrest is not necessary to find an


                                                 –3–
arrest took place, but would be a circumstance for the fact-finder’s consideration in determining

if and when an arrest took place. White v. State, 601 S.W.2d 364, 366 (Tex. Crim. 1980).

        The court of criminal appeals has interpreted the word “force” in section 38.03(a) to

mean violence or physical aggression, or an immediate threat thereof, in the direction of or in

contact with, or in opposition or hostility to, a peace officer or another. Dobbs v. State, 434
S.W.3d 166, 171 (Tex. Crim. App. 2014). An example of such force is forceful pulling away

from the officer as he attempts to effectuate the arrest. Id. at 172.

        Appellant argues (1) he was not under arrest when the first physical contact occurred and

(2) he did not use force against either officer. We begin by addressing appellant’s attempt to

challenge the timing of the arrest. Appellant argues the only evidence of physical contact was

when appellant shoved Officer Thompson, and he argues this evidence is insufficient to support

his conviction because neither Officer Thompson nor Officer Roberson testified that either

officer had informed appellant he was under arrest at that point. However, the officers did not

need to announce to appellant he was under arrest. White, 601 S.W.2d at 366. Instead, a

reasonable juror could have found that the arrest began the moment Thompson moved to restrain

appellant. Id. at 365.

        Furthermore, this timing argument ignores the testimony of the officers that appellant

pushed and pulled away from the officers while they ordered him to the ground and commanded

him to stop resisting, as well as the testimony of a DART employee who observed the entire

encounter between appellant and the officers. The DART employee described the interaction as

a “wrestling match” in which appellant was fighting back against the officer’s attempts to

restrain him. Dobbs, 434 S.W.3d at 171–72. As detailed below, even if appellant had not been

under arrest at the first physical restraint, there is also evidence that he used the requisite force to

constitute resisting arrest thereafter.

                                                 –4–
       Both officers testified that despite their instructions to appellant to move out of the way

of the tow truck, appellant refused to move. Officer Roberson testified he and Officer Thompson

advised appellant that if he did not move out of the way of the tow truck, appellant would be

arrested for interference with public duties. Officer Thompson testified he demanded appellant

turn around and place his hands behind his back. Both officers stated when Officer Thompson

placed a hand on appellant to move him from the tow truck’s path, appellant pushed against him.

Both officers testified that while they attempted to physically restrain appellant and commanded

him to lie on the ground and cease resisting, appellant pushed and pulled away from the officers.

Testifying in his defense, appellant denied he yelled at the officers, blocked the tow truck, or

pushed or used any other force against the officers. When the record supports conflicting

inferences as it does here, we presume that the jury resolved the conflicts in favor of the verdict,

and we defer to that determination. Jackson, 443 U.S. at 319. Viewing the evidence in the light

most favorable to the verdict, we conclude any rational jury could have found beyond a

reasonable doubt appellant used force to prevent the two officers from arresting him. Id. at 318–

19.

       We overrule appellant’s sole issue.

                                         CONCLUSION

       We affirm the trial court’s judgment.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
DO NOT PUBLISH                                        JUSTICE
TEX. R. APP. P. 47

141201F.U05



                                                –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER NJOKU, Appellant                        On Appeal from the County Criminal Court
                                                    No. 9, Dallas County, Texas
No. 05-14-01201-CR        V.                        Trial Court Cause No. MA13-16684K.
                                                    Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                        Justices Lang-Miers and Brown
                                                    participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 18th day of November, 2015.




                                             –6–